Citation Nr: 1601501	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-23 245	)		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include bipolar disease and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Board previously decided this matter in March 2015.  Subsequently, the decision was appealed to the United States Court of Appeals for Veterans' Claims (Court), and a Joint Motion for Remand (JMR) was issued by the Court.  The JMR discussed the inadequacy of the Veteran's November 2009 Compensation and Pension (C&P) examination and issued instructions for a Board remand and new C&P examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  For the following reasons, the Board finds a remand is warranted. 

In November 2009, the Veteran underwent a C&P examination in which the examiner diagnosed the Veteran with Bipolar disorder with psychotic features.  The examiner determined the diagnosis was not related to the Veteran's active duty.  As rationale for this conclusion, the examiner pointed out that the Veteran had previously never been diagnosed with PTSD and there were no indications of stressful events or memories stemming from his active duty in the Veteran's treatment notes.  Moreover, the examiner stated, the Veteran did not seek or require treatment until 1977, ten years after he left service. 

The examiner did not, however, discuss the events in service the Veteran reported, such as excessive alcohol consumption, engaging in fights, falling asleep while on duty, and receiving reprimands for unauthorized absences and sleeping on duty.  Such events could indicate the onset of a psychological disorder while in service, yet the examiner did not opine as to whether those symptoms indicated an in-service onset of a psychiatric disorder.  Without an opinion or rationale for that determination, it is impossible to determine what, if any, consideration the examiner gave to the Veteran's in-service incidences. 

The Board finds that the VA examination and opinion discussed above is inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinions of record are conclusory and therefore insufficient to support a final judgment. 

In light of the above, an addendum opinion is necessary in order to clarify whether or not the Veteran's in-service incidents indicated an in-service onset of a psychiatric disorder.  In this regard, the examiner is reminded that an exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the November 2011 examination for an addendum opinion regarding the Veteran's in-service incidents and whether or not such incidents indicated an in-service onset of a psychiatric disorder.  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


